eo ON DBD oO FF WO NY =

OPN NY NY NY NY NY NY VN NN SS FF FB FP SB BP RP ms pp
SS oN au RP ONDA SF Cae QVDaaurainrne Ss

Case 2:19-cv-01130-RSL Document 94 Filed 03/04/21 Page 1of5
The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Firs Home Owners Association,
NO. 2:19-cv-01130-RSL
Plaintiff,
DECLARATION OF MARY E.
Vv. MIRANTE BARTOLO

City of SeaTac, a Municipal Corporation,

 

Defendant.

 

 

Pursuant to 28 U.S.C. § 1746, I, Mary E. Mirante Bartolo, state and declare under
penalty of perjury as follows:

1. I am City Attorney for the City of SeaTac. I have held this position for 18
years. This declaration is based on my own personal knowledge.

2. I represent the City of SeaTac in litigation now pending in King County
Superior Court pursuant to Washington's Land Use Petition Act (LUPA), Ch. 36.70 RCW,
styled Chrisanto Medina and Firs Home Owners Association v. City of SeaTac and Fife
Motel Inc., King County Superior Court Case No. 17-207094 KNT. Inthe LUPA action,

the plaintiff (herein, the "HOA") has challenged a February 2017 decision by the SeaTac

DECLARATION OF MARY E. MIRANTE BARTOLO — MEN oer e ee

807 North 39" Avenue
NO. 2:19-cv-01130-RSL - 1 Yakima, WA 98902
Telephone (509)575-0313
Fax (509)575-0351
So An DS OF FF WO NHB

2 NY Ye NY WY NY NY NY NN YN FSF FB BS BSB pS BB

 

Case 2:19-cv-01130-RSL Document 94 Filed 03/04/21 Page 2 of 5

hearing examiner to affirm a certificate of approval issued by the City's Department of
Community and Economic Development to Fife Motel, Inc. (herein "Fife Motel"), on
October 17, 2016. The King County Superior Court has not yet issued a final judgment in
the LUPA appeal. As a result, the relocation plan approval process has been stayed since

October 2016 pursuant to SeaTac Municipal Code ("SMC") § 15.465.600(H)(2) (g).

3. Attorneys Vincente Omar Barraza and Henry Lippek represented the HOA in
the LUPA action.
4. I am aware that, in addition to the LUPA action, Fife Motel, and various

residents of the Firs Mobile Home Park engaged in litigation over the non-payment of rent
and certain actions allegedly taken by Fife Motel. The City generally viewed these disputes
as private matters that do not involve the City.

J. The HOA's attorneys, and particularly Henry Lippek, urged the City to
intervene in litigation between the residents of the Firs Mobile Home Park and Fife Motel.
A true and correct copy of an email exchange between Mr. Lippek and myself dated
February 21, 2018, is attached hereto as Exhibit 1.

6. It would have been improper for the City to insert itself into private litigation
between a landlord and its tenants. However, the City steadfastly maintained that it would
not issue a Certificate of Satisfactory Completion pursuant to SeaTac Municipal Code
("SMC") § 15.465.600(H)(2)(k) until the stated actions in an approved relocation plan had
been implemented, and the tenants had been relocated. Without a Certificate of Satisfactory

Completion, Fife Motel cannot close the Firs Mobile Home Park.

DECLARATION OF MARY E. MIRANTE BARTOLO — MENKE ae — LLP
NO. 2:19-cv-01130-RSL - 2 Yakima, WA 98902

Telephone (509)575-03 13
Fax (509)575-0351
Co ON DH oO FF WY NY

YP bYeYye NY BY Ye NY VY NNR NY FSF BP Be BP Se Be Se Ep

 

Case 2:19-cv-01130-RSL Document 94 Filed 03/04/21 Page 3 of 5

7. In an effort to assuage Mr. Lippek on this point the City filed a memorandum
with the King County Superior Court on February 22, 2018, in which it emphasized that
pursuant to SMC § 15.465.600(H)(2)(k) "the City CED Director cannot issue a certificate of
satisfactory completion until the relocation plan's stated actions have been implemented and
until all tenants have been relocated." A true and correct copy of this pleading is attached to
the Declaration of Steve Pilcher as Exhibit 27.

8. I have reviewed the First Amended Complaint filed by the HOA on October
21, 2019, including the allegations that the City failed to stop Fife Motel from prematurely
closing the park. (See Dk. #25, § 4.30, 4 4.53). By virtue of the still-pending LUPA appeal,
the relocation plan process is currently stayed pursuant to SMC § 15.465.600(H)(2)(g),
thereby preventing the City from issuing a Certificate of Satisfactory Completion. The City
has consistently maintained that Fife Motel must fully implement an approved relocation
plan, and all tenants must be relocated, before a Certificate of Satisfactory Completion may
be issued that would allow the Firs Mobile Home Park to be closed.

eH In February 2020, the parties to the LUPA appeal filed a joint motion with
the King County Superior Court asking Judge LeRoy McCullough to affirm the ruling of the
City's hearing examiner to affirm the modified relocation plan and to refer the relocation
plan back to the parties for implementation. The Court never issued a ruling on the parties'
joint motion. As a result, the parties re-noted the motion for hearing on February 1, 2021.
True and correct copies of the noting document, motion, and proposed order are attached
hereto as Exhibit 2. For reasons known only to the Court, Judge McCullough has yet to

issue a ruling on the motion.

DECLARATION OF MARY E. MIRANTE BARTOLO — MENKE ae LLP
NO. 2:19-cv-01130-RSL - 3 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
eo efeN DBD oO fF W NY =

YP NY SYS NY NY NY NN KN FF BSB SB SB BP Bp

29
30

 

Case 2:19-cv-01130-RSL Document 94 Filed 03/04/21 Page 4of5

[ declare under penalty of perjury under the laws of the State of Washington that the

foregoing declaration is true and correct.

DATED THIS ¢ sok day of March, 2021, at SeaTac, Washington.

Marae Muda Bassa

MARY E.\MIRANTE BARTOLO

DECLARATION OF MARY E. MIRANTE BARTOLO — MEN a eo BEM, EEE

807 North 39" Avenue
NO. 2:19-cv-01130-RSL - 4 Yakima, WA 98902
Telephone (509)575-0313
Fax (509)575-0351
eo ON DH oF PF WO NY

VY NBN NY NY NY NNN SF FB SB BP eB BS

29
30

 

Case 2:19-cv-01130-RSL Document 94 Filed 03/04/21 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that on March 4, 2021, I filed the foregoing with the Clerk of the

Court using the CM/ECF System, which will send notification of such filing to the

 

following:

V. Omar Barraza omar(@barrazalaw.com
Christina L. Henry chenry@hdm-legal.com
Ms. Mary E. Mirante Bartolo mmbartolo@seatacwa.gov
Mr. Mark S. Johnsen mjohnsen(@seatacwa.gov

 

Mr. Brendan W. Donckers bdonckers@bjtlegal.com

    

and I hereby certify that I have mailed by United States Postal Service the document to the
following non-CM/ECF participants:
None.

s/ QUINN N. PLANT
WSBA #31339

Menke Jackson Beyer, LLP
Attorneys for Defendant
807 North 39" Avenue
Yakima, Washington 98902
Telephone: (509) 575-0313
Fax: (509) 575-0351

Email: gplant@mjbe.com

DECLARATION OF MARY E. MIRANTE BARTOLO — MENKED SS ESONBENERAUEE

807 North 39" Avenue
NO. 2:19-cv-01130-RSL - 5 Yakima, WA 98902
Telephone (509)575-0313
Fax (509)575-0351
